Case 3:04-cr-30029-NJR Document 585 Filed 07/23/20 Page 1 of 1 Page ID #4029



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                                 Case No. 3:04-CR-30029-NJR-3

 QUAWNTAY ADAMS,

                      Defendant.


                                            ORDER

ROSENSTENGEL, Chief Judge:

       On July 6, 2020, this Court indicated an intention to grant Adams Motion for

Compassionate Release pending approval of a home plan (Doc. 582). Yesterday, U.S. Probation

Officer Arlene Carty filed a report indicating that the U.S. Probation and Pretrial Services Office

for the Central District of California has found Defendant Quawntay Adams’ home plan to be

acceptable.

       His home plan having been approved, the Court GRANTS the previously filed motion

(Doc. 555) and ORDERS the release of Mr. Adams from the custody of the Bureau of Prisons

following the completion of a 14-day quarantine according to Bureau of Prisons’ procedures.

These procedures are necessary to protect the public, as well as Adams’ family, following his

release. Nonetheless, Adams shall be released from BOP custody no later than August 14, 2020.

       IT IS SO ORDERED.

       DATED: July 23, 2020


                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge
